Exhibit 10.3

EXECUTION VERSION

JOINDER AGREEMENT

THIS JOINDER AGREEMENT dated as of December 19, 2013 (this “Agreement”), is
entered into between AEROSONIC LLC, a Delaware limited liability company,
AVIONICS SPECIALTIES, INC., a Virginia corporation, AIRBORNE GLOBAL, INC., a
Delaware corporation, AIRBORNE HOLDINGS, INC., a Delaware corporation, AIRBORNE
ACQUISITION, INC., a Delaware corporation, AIRBORNE SYSTEMS NA INC., a Delaware
corporation, AIRBORNE SYSTEMS NORTH AMERICA INC., a Delaware corporation,
AIRBORNE SYSTEMS NORTH AMERICA OF CA INC., a Delaware corporation, and AIRBORNE
SYSTEMS NORTH AMERICA OF NJ INC., a New Jersey corporation (each, a “New
Subsidiary” and collectively, the “New Subsidiaries”), and CREDIT SUISSE AG, as
administrative agent and collateral agent (in such capacities, the “Agent”),
under that certain Amended and Restated Credit Agreement dated as of
February 28, 2013 (as the same may be further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TransDigm Inc., a
Delaware corporation (the “Borrower”), TransDigm Group Incorporated, a Delaware
corporation, the Subsidiaries of the Borrower from time to time party thereto,
the Lenders from time to time party thereto and the Agent. All capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Credit Agreement.

Each of the New Subsidiaries and the Agent, for the benefit of the Lenders,
hereby agree as follows:

1. Each New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a Subsidiary Guarantor for all purposes of
the Credit Agreement and shall have all of the obligations of a Loan Party and a
Subsidiary Guarantor thereunder as if it had executed the Credit Agreement. Each
New Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Credit
Agreement, including without limitation (a) all of the representations and
warranties of the Loan Parties set forth in Article III of the Credit Agreement
(to the extent made or deemed made on or after the effective date hereof),
(b) all of the covenants set forth in Articles V and VI of the Credit Agreement
and (c) all of the guaranty obligations set forth in the Guarantee and
Collateral Agreement. Without limiting the generality of the foregoing terms of
this paragraph 1, each New Subsidiary, subject to the limitations set forth in
the Guarantee and Collateral Agreement, hereby absolutely and unconditionally
guarantees, jointly and severally with the other Guarantors, to the Agent and
the Lenders, the prompt payment of the Additional Obligations in full when due
(whether at stated maturity, upon acceleration or otherwise) to the extent of
and in accordance with Guarantee and Collateral Agreement.

2. If required, each New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as reasonably requested by the Agent in
accordance with the Credit Agreement.

3. Each New Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by such New Subsidiary upon the execution of this Agreement by such
New Subsidiary.

4. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

AEROSONIC LLC

AVIONICS SPECIALTIES, INC.

AIRBORNE GLOBAL, INC.

AIRBORNE HOLDINGS, INC.

AIRBORNE ACQUISITION, INC.

AIRBORNE SYSTEMS NA INC.

AIRBORNE SYSTEMS NORTH AMERICA INC.

AIRBORNE SYSTEMS NORTH AMERICA OF CA INC.

AIRBORNE SYSTEMS NORTH AMERICA OF NJ INC.

by  

/s/ Gregory Rufus

  Name:   Gregory Rufus   Title:   Secretary and Treasurer

Joinder Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent by  

/s/ Kevin Buddhdew

  Name:   Kevin Buddhdew   Title:   Authorized Signatory by  

/s/ Ryan Long

  Name:   Ryan Long   Title:   Authorized Signatory

Joinder Agreement